UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 1, 2011 Commission file number 1-12551 CENVEO, INC. (Exact name of Registrant as specified in its charter.) COLORADO 84-1250533 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) ONE CANTERBURY GREEN STAMFORD, CT (Address of principal executive offices) (Zip Code) 203-595-3000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer xNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of November 8, 2011 the registrant had 63,260,214 shares of common stock outstanding. CENVEO, INC. AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM10-Q For the quarterly period ended October 1, 2011 PART I—FINANCIAL INFORMATION Page No. Item 1: Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of October 1, 2011 and January 1, 2011 2 Condensed Consolidated Statements of Operations for the three and nine months ended October 1, 2011 and October 2, 2010 3 Condensed Consolidated Statements of Cash Flows for the nine months ended October 1, 2011 and October 2, 2010 4 Notes to Condensed Consolidated Financial Statements 5 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3: Quantitative and Qualitative Disclosure About Market Risk 45 Item 4: Controls and Procedures 45 PART II—OTHER INFORMATION Item 1: Legal Proceedings 46 Item 1A: Risk Factors 46 Item 6: Exhibits 46 Signatures 51 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements CENVEO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) October 1, 2011 January 1, 2011 Assets (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid and other current assets Total current assets Property, plant and equipment, net Goodwill Other intangible assets, net Other assets, net Total assets $ $ Liabilities and Shareholders’ Deficit Current liabilities: Current maturities of long-term debt $ $ Accounts payable Accrued compensation and related liabilities Other current liabilities Total current liabilities Long-term debt Other liabilities Commitments and contingencies Shareholders’ deficit: Preferred stock − − Common stock Paid-in capital Retained deficit (658,319 ) (664,282 ) Accumulated other comprehensive loss (22,236 ) (20,283 ) Total shareholders’ deficit (331,119 ) (341,331 ) Total liabilities and shareholders’ deficit $ $ See notes to condensed consolidated financial statements. 2 CENVEO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended Nine Months Ended October 1, October 2, October 1, October 2, Net sales $ Cost of sales Selling, general and administrative expenses Amortization of intangible assets Restructuring and impairment charges Operating income (loss) (156,129 ) (124,552 ) Gain on bargain purchase (641 ) − (11,720 ) − Interest expense, net Loss on early extinguishment of debt − − − Other (income) expense, net (904 ) 83 (566 ) Income (loss) from continuing operations before income taxes (187,165 ) (220,324 ) Income tax expense (benefit) (27,176 ) (41,022 ) Income (loss) from continuing operations (159,989 ) (179,302 ) Income from discontinued operations, net of taxes − − Net income (loss) $ $ ) $ $ ) Income (loss) per share – basic and diluted: Continuing operations $ $ ) $ $ ) Discontinued operations − − Net income (loss) $ $ ) $ $ ) Weighted average shares outstanding: Basic Diluted See notes to condensed consolidated financial statements. 3 CENVEO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine Months Ended October 1, October 2, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Income from discontinued operations, net of taxes — (2,678 ) Depreciation and amortization, excluding non-cash interest expense, net Non-cash interest expense, net Loss on early extinguishment of debt — Stock-based compensation provision Non-cash restructuring and impairment charges, net of gain on sale Bargain purchase gain (11,720 ) — Deferred income taxes (40,105 ) Non-cash taxes — (4,001 ) Loss on sale of assets 31 Other non-cash charges Changes in operating assets and liabilities, excluding the effects of acquired businesses: Accounts receivable (12,516 ) Inventories (9,617 ) Accounts payable and accrued compensation and related liabilities (3,196 ) Other working capital changes (15,687 ) Other, net (18,374 ) (4,066 ) Net cash provided by operating activities Cash flows from investing activities: Cost of business acquisitions, net of cash acquired (59,719 ) (21,507 ) Capital expenditures (11,217 ) (13,578 ) Proceeds from sale of property, plant and equipment Net cash used in investing activities (59,947 ) (32,167 ) Cash flows from financing activities: Repayments of other long-term debt (4,505 ) (5,613 ) Repayment of term loan B due 2016 (2,850 ) — Purchase and retirement of common stock upon vesting of RSUs (1,283 ) (1,001 ) Proceeds from exercise of stock options Proceeds from issuance of 8⅞% senior second lien notes — Repayment of term loans — (312,902 ) Repayments under revolving credit facility due 2012 — (22,500 ) Payment of refinancing or repurchase fees, redemption premiums and expenses — (13,009 ) Net cash (used in) provided by financing activities (8,288 ) Effect of exchange rate changes on cash and cash equivalents Net (decrease) increase in cash and cash equivalents (28,179 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to condensed consolidated financial statements. 4 CENVEO, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements (“financial statements”) of Cenveo, Inc. and its subsidiaries (collectively, “Cenveo” or the “Company”) have been prepared in accordance with Rule 10-01 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”) and, in the Company’s opinion, include all adjustments, consisting of normal recurring accruals, necessary for a fair presentation of financial position as of October 1, 2011, and the results of operations and cash flows as of and for the three and nine months ended October 1, 2011 and October 2, 2010. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted pursuant to SEC rules. The results of operations for the three and nine months ended October 1, 2011 are generally not indicative of the results to be expected for any interim period or for the full year, primarily due to seasonality and restructuring, acquisition and debt related activities or transactions. The January 1, 2011 consolidated balance sheet has been derived from the audited consolidated financial statements at that date. These financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended January 1, 2011 (“Form 10-K”) filed with the SEC. It is the Company’s practice to close its fiscal quarters on the Saturday closest to the last day of the calendar quarter. The reporting periods for the three and nine months ended October 1, 2011 and October 2, 2010, each consisted of 13 weeks and 39 weeks, respectively. New Accounting Pronouncements Effective January 2, 2011, the Company adopted the remaining disclosure requirements of an accounting pronouncement that provides for certain disclosures relating to fair value measurements. This pronouncement requires additional disclosures regarding transfers between Levels 1, 2 and 3 of the fair value hierarchy of this pronouncement as well as a more detailed reconciliation of recurring Level 3 measurements. Certain disclosure requirements of this pronouncement were effective and adopted by the Company in the first quarter of 2010. The adoption of the remaining disclosure requirements of this pronouncement did not have a material impact on the Company’s financial statements. Effective January 2, 2011, the Company adopted an accounting pronouncement that updates existing disclosure requirements related to supplementary pro forma information for business combinations. Under the updated guidance, a public entity that presents comparative financial statements should disclose revenue and earnings of the combined entity as though the business combination that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period. The guidance also expands the supplemental pro forma disclosures to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings. This guidance became effective for the Company in the first quarter of 2011 and is applied prospectively to business combinations that have an acquisition date on or after January2, 2011. The adoption of this pronouncement did not have a material impact on the Company’s financial statements. In May 2011, an accounting pronouncement was issued to achieve common fair value measurement and disclosure requirements under GAAP and International Financial Reporting Standards (“IFRS”). This pronouncement provides for a consistent definition and measurement of fair value, as well as similar disclosure requirements between GAAP and IFRS. The pronouncement changes certain fair value measurement principles, clarifies the application of existing fair value measurement and expands fair value measurement disclosure requirements, particularly for Level 3 measurements. This pronouncement will become effective for the Company in the fourth quarter of 2011. The adoption of this pronouncement is not expected to have a material impact on the Company's financial statements. 5 CENVEO, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 1. Basis of Presentation (Continued) In June 2011, an accounting pronouncement was issued relating to the presentation of comprehensive income. This pronouncement requires the presentation of comprehensive income in either (i) a continuous statement of comprehensive income or (ii) two separate, but consecutive statements. This pronouncement will become effective for the Company in the fourth quarter of 2011. The adoption of this pronouncement is not expected to have a material impact on the Company's financial statements. In September 2011, an accounting pronouncement was issued to update the testing of goodwill for impairment. This pronouncement provides companies with the option of performing a qualitative assessment before calculating the fair value of a reporting unit in step one of its goodwill impairment test. If a company determines, on the basis of qualitative factors, the fair value of a reporting unit is more likely than not to be less than the carrying amount, the two-step impairment test would be required to be performed. Otherwise, further impairment testing would not be needed.This pronouncement will become effective for the Company in 2012. The adoption of this pronouncement is not expected to have a material impact on the Company's financial statements. In September 2011, an accounting pronouncement was issued to increase the quantitative and qualitative disclosures a contributing employer is required to provide about its participation in significant multi-employer plans that offer pension or other postretirement benefits. The objective is to enhance the transparency of this disclosure by reporting: (i) the significant multi-employer plans in which an employer participates, (ii) the level of the employer’s participation in these plans, (iii) the financial health of the plans, and (iv) the nature of the employer’s commitments to the plans. This pronouncement will become effective for the Company in the fourth quarter of 2011. The adoption of this pronouncement is not expected to have a material impact on the Company's financial statements. 2. Acquisitions The Company accounts for business combinations under the provisions of the Business Combination Topic of the Financial Accounting Standards Board’s Accounting Standards Codification (“ASC”) 805.Acquisitions are accounted for by the purchase method, and accordingly, the assets and liabilities of the acquired businesses have been recorded at their estimated fair value on the acquisition date with the excess of the purchase price over their estimated fair value recorded as goodwill. In the event the estimated fair value of the assets and liabilities acquired exceeds the purchase price paid, a bargain purchase gain is recorded in the statement of operations. Acquisition-related costs are expensed as incurred. Acquisition-related costs are included in selling, general and administrative expenses in the Company’s condensed consolidated statement of operations and were $0.8 million and $1.9 million for the three months ended October 1, 2011 and October 2, 2010, respectively, and $4.9 million and $3.6 million for the nine months ended October 1, 2011 and October 2, 2010, respectively. Nesbitt On August 1, 2011, the Company acquired essentially all of the assets of Nesbitt Graphics, Inc. (“Nesbitt”), which had annual net sales of approximately $5.6 million prior to the acquisition by the Company. Nesbitt is a niche content management business that focuses on high end book content development and project management offerings and was acquired to further enhance the Company’s content management operations. The total preliminary purchase price was approximately $5.0 million,and was preliminarily allocated to the tangible and identifiable intangible assets acquired and liabilities assumed based on their estimated fair values at their acquisition date. The Nesbitt acquisition preliminarily resulted in $1.3 million of goodwill, all of which is deductible for income tax purposes, and was assigned to the Company’s commercial printing segment. The Company believes that the recognized goodwill related to Nesbitt is due to expected synergies and a reasonable market premium. The acquired identifiable intangible assets relate to customer relationships of $1.4 million, which are being amortized over their estimated useful life of 10 years. Nesbitt’s results of operations and cash flows are included in the Company’s condensed consolidated statements of operations and cash flows from August 1, 2011. Pro forma results for the three and nine months ended October 1, 2011 and October 2, 2010, assuming the acquisition of Nesbitt had been made on January 3, 2010, have not been presented since the effect would not be material. 6 CENVEO, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 2. Acquisitions (Continued) Envelope Product Group On February 1, 2011, the Company acquired the assets of MeadWestvaco Corporation’s Envelope Product Group (“EPG”). EPG manufactures and distributes envelope products for the billing, financial, direct mail and office products markets and had approximately 900 employees, all of which were located in the United States. Prior to the acquisition, EPG had annual net sales of approximately $240 million. The Company believes EPG will further strengthen its existing envelope operations and will provide for manufacturing efficiencies given EPG’s unique asset base and geographic overlap of facilities that exists between EPG and the Company’s existing envelope operations. EPG was assigned to the Company’s envelopes, forms and labels segment. The purchase price was approximately $55.2 millionand was preliminarily allocated to the tangible and identifiable intangible assets acquired and liabilities assumed based on their estimated fair values at their acquisition date. The changes to the Company’s preliminary purchase price allocation primarily relate to inventory fair value of $0.5 million, revisions to property, plant and equipment valuations of $0.4 millionand adjustments to certain accruals of $0.2 million to present them at their estimated fair value. The purchase price allocation will be finalized upon completion of property, plant and equipment valuations. The EPG acquisition preliminarily resulted in a bargain purchase gain of approximately $11.7 million, which was recognized in the Company’s condensed consolidated statement of operations. Prior to the recognition of the bargain purchase gain, the Company reassessed the preliminary fair value of the tangible and identifiable intangible assets acquired and liabilities assumed in the acquisition. The Company believes it was able to acquire EPG for less than the fair value of its net assets due to itsoperating results prior to the Company's acquisition and given its parent company’s desire to exit a non-core business. The acquired identifiable intangible assets relate to: (i) a trade name of $1.0 million, which is being amortized over its estimated useful life of 10 years and (ii) a patent of $0.5 million, which is being amortized over its estimated useful life of 15 years. Preliminary Purchase Price Allocation The following table summarizes the preliminary allocation of the purchase price of EPG to the assets acquired and liabilities assumed in the acquisition (in thousands): As of February 1, 2011 Accounts receivable, net $ Inventories Other current assets Property, plant and equipment Other intangible assets Other assets Total assets acquired Current liabilities Other liabilities Total liabilities assumed Net assets acquired Cost of EPG acquisition Gain on bargain purchase of EPG $ The preliminary fair values of property, plant and equipment and intangible assets associated with the EPG acquisition were determined to be Level 3 under the fair value hierarchy. Property, plant and equipment values were estimated based on discussions with machinery and equipment brokers, internal expertise related to the equipment and current marketplace conditions. The trade name and patent intangible assets were valued using a relief from royalty method based on future estimated revenues. The inputs used in the relief from royalty method include discount rates based on a weighted average cost of capital, growth and relief from royalty rates as well as an obsolescence factor. 7 CENVEO, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 2. Acquisitions (Continued) EPG’s results of operations and cash flows are included in the Company’s condensed consolidated statements of operations and cash flows from February 1, 2011 and are not included in 2010. As a result of the Company’s integration of EPG into the Company’s existing envelope operations, it is impracticable to disclose the amounts of revenues and earnings of EPG since the acquisition date. Unaudited Pro Forma Financial Information The following supplemental pro forma consolidated summary financial information of the Company for the three months ended October 2, 2010 and the nine months ended October 1, 2011 and October 2, 2010 presented herein has been prepared by adjusting the historical data as set forth in its condensed consolidated statements of operations to give effect to the EPG acquisition as if it had been made as of January 3, 2010 (in thousands, except per share amounts): Three Months Ended October 2, 2010 As Reported Pro Forma Net sales $ $ Operating loss (156,129 ) ) Loss from continuing operations ) (162,573 ) Net loss ) (159,773 ) Income (loss) per share – basic and diluted: Continuing operations $ ) $ ) Discontinued operations Net loss $ ) $ ) Weighted average shares outstanding: Basic and diluted Nine Months Ended October 1, 2011 Nine Months Ended October 2, 2010 As Reported Pro Forma As Reported Pro Forma Net sales $ Operating income (loss) (124,552 ) ) Income (loss) from continuing operations (179,302 ) ) Net income (loss) (176,624 ) ) Income (loss) per share – basic and diluted: Continuing operations $ $ $ ) $ ) Discontinued operations — — Net income (loss) $ $ $ ) $ ) Weighted average shares outstanding: Basic Diluted 8 CENVEO, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 2. Acquisitions (Continued) The supplemental pro forma consolidated summary financial information is presented for comparative purposes only and does not purport to be indicative of the Company’s actual condensed consolidated results of operations had the EPG acquisition actually been consummated as of the beginning of the period noted above or of the Company’s expected future results of operations. The adjustments related to the EPG acquisition supplemental pro forma consolidated summary financial information above include the elimination of sales between the Company and EPG, removal of acquisition related expenses and bargain purchase gain related to the acquisition, an estimate of the interest expense related to the increased debt resulting from the EPG acquisition and an adjustment to the statutory income tax rate. In addition, the Company has performed its preliminary assessment of the purchase price allocation by identifying intangible assets and estimating the fair value of intangible and tangible assets, including a trade name, patent and property, plant and equipment for which pro forma adjustments have been made to depreciation and amortization expense related to these estimated fair values. Differences between the preliminary and final purchase price allocation could have a material impact on the supplemental pro forma consolidated summary financial information and the Company’s financial statements. Gilbreth On November 29, 2010, the Company acquired the common stock of Impaxx, Inc., the sole owner of CMS Gilbreth Packaging Solutions, Inc. (“Gilbreth”), which had annual net sales of approximately $17.0 million prior to its acquisition by the Company. This acquisition expands the Company’s packaging platform to include shrink sleeve printing. Gilbreth focuses on manufacturing full body shrink sleeves and tamper evident neck bands, mainly in the food and beverage, pharmaceutical and neutraceutical markets. The total purchase price was approximately $18.7 million and was allocated to the tangible and identifiable intangible assets acquired and liabilities assumed based on their estimated fair value at the acquisition date. The changes to the Company’s purchase price allocation of $2.4 million primarily relate to the completion of the pre-acquisition period income tax returns and the allocation of tax loss attributes to the Company on a post-acquisition basis. The Gilbreth acquisition resulted in $3.1 million of goodwill, none of which is deductible for income tax purposes, and which was assigned entirely to the Company’s commercial printing segment. The acquired identifiable intangible assets relate to: (i) the Gilbreth trade name of $3.9 million, which is being amortized over its estimated useful life of 20 years, and (ii) customer relationships of $3.1 million, which are being amortized over their estimated weighted average useful lives of 15 years. Gilbreth’s results of operations and cash flows are included in the Company’s condensed consolidated statements of operations and cash flows from November 29, 2010.Pro forma results for the three and nine months ended October 2, 2010, assuming the acquisition of Gilbreth had been made on January 4, 2009, have not been presented since the effect would not be material. Glyph On May 31, 2010, the Company acquired all of the common stock of Glyph International and its subsidiaries (“Glyph”), which had annual net sales of approximately $9.0 million prior to its acquisition by the Company. Glyph is a leading provider of content solutions to publishers, with operations in Bangalore and New Delhi, India, and was acquired to further enhance the Company’s content management operations. Glyph specializes in full suite content production, from project management through editorial, composition, artwork, and XML creation. The total purchase price was $15.1 million, net of cash acquired of $2.3 million and was allocated to the tangible and identifiable intangible assets acquired and liabilities assumed based on their estimated fair values at the acquisition date. The Glyph acquisition resulted in $9.5 million of goodwill, none of which is deductible for income tax purposes, and which was assigned entirely to the Company’s commercial printing segment. The acquired identifiable intangible assets relate to: (i) customer relationships of $3.1 million, which are being amortized over their weighted average useful lives of seven years, and (ii) a trade name of $0.4 million, which is being amortized over its useful life of four years. Glyph’s results of operations and cash flows are included in the Company’s condensed consolidated statements of operations and cash flows from June 1, 2010. Pro forma results for the nine months ended October 2, 2010, assuming the acquisition of Glyph had been made on January 4, 2009, have not been presented since the effect would not be material. 9 CENVEO, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 2. Acquisitions (Continued) Clixx On February 11, 2010, the Company acquired the assets of Clixx Direct Marketing Services, Inc. (“Clixx”), which had annual net sales of approximately $16.7 million prior to its acquisition by the Company. The acquisition of Clixx allows the Company’s Canadian operations an opportunity to provide certain customers with end-of-production capabilities. The total purchase price was allocated to the tangible and identifiable intangible assets acquired and liabilities assumed based on their estimated fair values at the acquisition date. The Clixx acquisition resulted in $5.3 million of goodwill, all of which is deductible for income tax purposes, and was assigned entirely to the Company’s commercial printing segment. The acquired identifiable intangible asset relates to customer relationships of $1.3 million, which are being amortized over their weighted average useful lives of nine years. Clixx’s results of operations and cash flows are included in the Company’s condensed consolidated statements of operations and cash flows from February 11, 2010. Pro forma results for the nine months ended October 2, 2010, assuming the acquisition of Clixx had been made on January 4, 2009, have not been presented since the effect would not be material. 3. Inventories Inventories by major category are as follows (in thousands): October 1, January 1, 2011 Raw materials $ $ Work in process Finished goods $ $ 4. Property, Plant and Equipment Property, plant and equipment are as follows (in thousands): October 1, January 1, 2011 Land and land improvements $ $ Buildings and building improvements Machinery and equipment Furniture and fixtures Construction in progress Accumulated depreciation (430,875 ) (402,082 ) $ $ Assets Held for Sale In connection with the Company’s cost savings, restructuring and integration plans, there is currently one owned property that is available for sale, which relates to the Company’s commercial printing segment. The Company has recorded this asset as available for sale in other assets, net on its condensed consolidated balance sheet and has presented it at its fair value less estimated cost to sell, which is approximately $0.9 million. In the nine months ended October 1, 2011, the Company sold four manufacturing facilities, of which two related to its envelopes, forms and labels segment and two related to its commercial printing segment, for net proceeds of $9.6 million. The Company also sold certain manufacturing assets for net proceeds of $1.0 million.These assets were previously classified as available for sale and were recorded at their fair value less estimated cost to sell. 10 CENVEO, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 5. Goodwill and Other Intangible Assets The changes in the carrying amount of goodwill as of October 1, 2011 and January 1, 2011 by reportable segment are as follows (in thousands): Envelopes, Forms and Labels Commercial Printing Total Balance as of January 1, 2011 $ $ $ Acquisitions, net — (1,165 ) (1,165 ) Foreign currency translation — (234 ) (234 ) Balance as of October 1, 2011 $ $ $ Other intangible assets are as follows (in thousands): January 1, 2011 Weighted Average Remaining Amortization Period (Years) Gross Carrying Amount Impairment Charge Accumulated Amortization Net Carrying Amount Gross Carrying Amount Impairment Charge Accumulated Amortization Net Carrying Amount Intangible assets with determinable lives: Customer relationships 12 $ $ ) $ ) $ $ $ ) $ ) $ Trademarks and trade names 21 — ) — ) Patents 8 — ) — ) Non-compete agreements 1 — ) 89 — ) Other 7 — ) — ) Subtotal 14 ) Intangible assets with indefinite lives: Trademarks ) — ) — Total $ $ ) $ ) $ $ $ ) $ ) $ Annual amortization expense of intangible assets for the next five years is estimated to be as follows (in thousands): Annual Estimated Expense $ 11 CENVEO, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 6. Long-Term Debt Long-term debt is as follows (in thousands): October 1, January 1, Revolving credit facility, due 2014 $
